Citation Nr: 0517161	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral macular disturbance with chorioretinitis from June 
1, 2001, to March 6, 2003.

2.  Entitlement to an evaluation greater than 20 percent for 
bilateral macular disturbance with chorioretinitis from March 
6, 2003, to August 18, 2003.

3.  Entitlement to an evaluation greater than 40 percent for 
bilateral macular disturbance with chorioretinitis from 
August 18, 2003, to September 5, 2003.

4.  Entitlement to an evaluation higher than 70 percent for 
bilateral macular disturbance with chorioretinitis from 
September 5, 2003.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, by which the RO granted service connection 
for bilateral macular disturbance and chorioretinitis.  A 
noncompensable evaluation was assigned, effective June 1, 
2001.  By a March 2003 rating decision, the RO found clear 
and unmistakable error in the February 2003 decision and 
revised it to assign 10 percent evaluation effective from 
June 1, 2001.

In March 2004, the Board remanded the veteran's claim to the 
RO for additional development.  By a February 2005 rating 
decision, the RO awarded a 20 percent rating from March 6, 
2003, a 40 percent rating from August 18, 2003, and a 70 
percent rating from September 5, 2003.  

As the veteran is appealing the initial assignment of the 
disability ratings for his service-connected bilateral 
macular disturbance and chorioretinitis, the issues have been 
framed as those listed on the front page of this decision.  
See Fenderson v. West, 12 Vet. App. 119, 125- 126 (1999).


FINDINGS OF FACT

1.  From June 1, 2001, to March 6, 2003, the veteran's best 
corrected distant visual acuity 20/40 in the right eye and 
20/60 in the left eye.  

2.  From March 6, 2003, to August 18, 2003, the veteran's 
best corrected distant visual acuity at a distance was 20/60 
and 20/50.  

3.  From August 18, 2003, to September 5, 2003, the veteran's 
best corrected distant visual acuity was 20/70 and 20/150. 

4.  From September 5, 2003, the veteran's best corrected 
distant visual acuity was 20/200 in each eye.  


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for bilateral 
macular disturbance with chorioretinitis from June 1, 2001, 
to March 6, 2003, is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.84a, Diagnostic Code 6079 (2004).

2.  A rating in excess of 20 percent for bilateral macular 
disturbance with chorioretinitis from March 6, 2003, to 
August 18, 2003 is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.84a, 
Diagnostic Codes 6077 and 6078 (2004).

3.  A rating in excess of 40 percent for bilateral macular 
disturbance with chorioretinitis from August 18, 2003, to 
September 5, 2003 is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.84a, Diagnostic Codes 6066, 6070, 6073, 6076 (2004).

4.  A rating in excess of 70 percent for bilateral macular 
disturbance with chorioretinitis from September 5, 2003 is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 
6064, 6068, 6072, 6075 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In June 2001, the veteran submitted a claim for increase for 
his service-connected right eye chorioretinitis.  Upon 
evaluation by VA in January 2003, the veteran's best 
corrected visual acuity at distance was 20/40 and 20/60 +2 in 
the right and left eyes, respectively.  Assessments of 
bilateral macular disturbance, pseudophakia and chronic 
blepharitis were recorded.  

The RO granted service connection for bilateral macular 
disturbance in February 2003.  

VA and private clinical reports, dated from May 2001 to May 
2003, pertinently reflect that when seen in the VA outpatient 
clinic in June 2002, the veteran's best corrected visual 
acuity at distance was 20/30-2 and 20/60 in the right and 
left eyes, respectively.  His pupillary examination showed 
pupils that were four to three millimeter in both eyes with 
no afferent pupillary defects.  His extraocular moments were 
full in both eyes.  Confrontation fields were constricted 
superiorly secondary to dermatochalasis in both eyes.  An 
Amsler grid examination in both eyes revealed that all lines 
were broken at the junction of the vertical and horizontal; 
the left eye showed wavy lines.  Intraocular pressure was 16 
millimeters of mercury in both eyes.  His dilated funduscopic 
examination revealed cup-to-disk ratio of .5R and .45R in the 
right and left eyes, respectively.  The macula and vessels 
were normal.  The veteran's periphery was limited on both 
eyes, but this was due to his lack of cooperation.  There was 
no evidence of any tears, holes or detachments.  Assessments 
of blepharoconjunctivitis and pseudophakia in both eyes and 
metamorphopsia were recorded.  

When the veteran returned to the VA outpatient clinic in July 
2002, his best corrected visual acuity at distance was 20/30-
2 and 20/50 in the right and left eyes, respectively.  The 
vessels and periphery were normal in both eyes.  Assessments 
of after-cataract and macular scar, dry eye, and 
blepharoconjunctivitis were recorded.  In October 2002, the 
veteran's best corrected visual acuity at distance was 20/30 
and 20/50 in the right eye and left eye, respectively.  Slit 
lamp examination revealed blepharitis.  The chorea was clear.  
Posterior chamber lenses were well positioned.  There was 
mild posterior capsular opacity in both eyes; however, the 
central capsule was clear.  Dilated examination revealed mild 
macular distortion in the right eye.  Diagnoses of mild 
posterior capsula opacity of the right eye, likely macular 
disturbance and blepharoconjunctivitis were recorded.  

A private treatment report, dated March 7, 2003, reflects 
that the veteran's best corrected visual acuity at a distance 
was 20/60+1 and 20/50-1 in the right eye and left eye, 
respectively.  

A VA fee basis examination report, dated March 7, 2003, 
reflects that when tested on March 6, 2003, the veteran's 
best corrected visual acuity at distance was 20/60 in both 
eyes, pinholed to 20/50 in the right eye.  The veteran had a 
mild Amsler grid distortion on the right eye and significant 
distortion on the left.  "Pressures were 19 and 21."  He 
had a clear cornea with a deep and quiet change and posterior 
chamber intraocular lens in both eyes with a clear capsule on 
dilated examination.  Posteriorly, both eyes had a vitreous 
detachment with moderate vitreous opacities.  The right optic 
nerve was normal without pallor.  The vessels were normal.  
He had prominent xanthophylls pigment centrally and no sign 
of macular hole or of significant epiretinal membrane.  The 
peripheral retina was attached.  Both eyes had a posterior 
vitreous detachments.  The optic nerve appeared normal with a 
small cup.  The fovea had distortion that was oblique and 
inferior temporally oriented with an epiretinal membrane 
epicenter in the inferior temporal juxta or extra-foveal 
regions.  There was obvious retinal stria across the foveal.  
The underlying retinal pigment epithelium appeared healthy.  
The peripheral retina was attached.  

An August 2003 private treatment report reflects that the 
veteran's best visual acuity at distance was 20/70 and 20/150 
in the right eye and left eye, respectively.  The examiner 
did not state whether this was the veteran's best distant 
vision obtainable with correction.  The remainder of the 
examination was within normal limits.  

A VA fee basis examination report, dated September 5, 2003, 
reflects that the veteran's best visual acuity at a distance 
was 20/200 in each eye.  Impressions included decreased 
vision in both eyes.  

In March 2004, the Board remanded the veteran's claim to the 
RO for additional development to include, but not limited to, 
an additional VA examination.  The Board requested that the 
VA examiner specifically note whether there was a difference 
of more than 4 diopters of spherical correction existed 
between the veteran's two eyes.  The examiner was also 
requested to identify the best distant vision for each eye 
shown on the August 18, 2003 private treatment report. 

In response to the Board's remand, the veteran was examined 
by VA in May 2004.  At that time, the examiner reviewed the 
veteran's claims file.  The examiner noted that upon private 
evaluation in August 2003, the acuities were performed only 
with corrections.  Thus, at that time, the his best corrected 
visual acuity at a distance was 20/70 and 20/150 in the right 
eye and left eye, respectively.  Upon evaluation in May 2004, 
the veteran's best visual acuity at a distance was 20/50 and 
20/100 in the right eye and left eye, respectively.  The 
examiner indicated that there was not a difference of more 
than 4 diopters of spherical correction between the two eyes.  

II.  Relevant Laws and Regulations

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  Because the veteran has appealed from an 
initial award, consideration must be given to whether a 
higher initial disability evaluation is warranted for any 
period of time since the award of service connection. 

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2004).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2004).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2004).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2004).

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  A 10 percent disability 
rating is assigned for impairment of central visual acuity in 
the following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  
38 C.F.R. § 4.84a, Diagnostic Code 6079 (2004).

In order for a higher rating of 20 percent to be warranted, 
the following criteria must be met: (1)  corrected visual 
acuity in one eye of 20/70, and corrected visual acuity of 
20/50 in the other eye; (2) corrected visual acuity in one 
eye of 20/100, and corrected visual acuity of 20/50 in the 
other eye; (3) corrected visual acuity in one eye of 20/200, 
and corrected visual acuity of 20/40 in the other eye; or (4) 
corrected visual acuity in one eye of 15/200 and 20/40 in the 
other eye.  
38 C.F.R. § 4.84a, Diagnostic Codes 6077 and 6078 (2004).

A 30 percent evaluation will assigned in the following 
situations:  (1) corrected visual acuity in both eyes is 
20/70; (2) corrected visual acuity in one eye is 20/100 and 
the other eye is 20/70; (3) corrected visual acuity in one 
eye is 20/200 in one eye and 20/50 in the other eye; (4) 
corrected visual acuity in one eye is 15/200 and 20/50 in the 
other eye; (5) corrected visual acuity in one eye is 10/200 
and 20.40 in the other eye; (6) corrected visual acuity in 
one eye is 5/200 and 20/40 in the other eye ; or (7) 
blindness of one eye and corrected vision to 20/40 in the 
other eye.  
38 C.F.R. Part 4.84a, Diagnostic Codes 6070, 6074, 6076, 
6077, 6078 (2004).

A 40 percent evaluation will be assigned in the following 
situations:  (1) corrected visual acuity of one eye is to 
20/200 and 20/70 in the other eye; (2) corrected visual 
acuity of one eye is to 15/200 and 20/70 in the other eye; 
(3) corrected visual acuity in one eye is to 10/200 and 20/50 
in the other eye; (4) corrected visual acuity is to 5/200 in 
one eye and 20/50 in the other eye; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/50 and 20/40, respectively, in the other eye.  38 
C.F.R. Part 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076 
(2004).

A 50 percent evaluation will be assigned in the following 
situations: (1) corrected visual acuity of one eye is to 
20/100 in both eyes; (2) corrected visual acuity is to 10/200 
in one eye and to 20/70 in the other eye; (3) corrected 
visual acuity is to 5/200 in one eye and 20/70 in the other 
eye; or (4) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/70 and 20/50, 
respectively.  
38 C.F.R. 4.84a, Diagnostic Codes, 6065, 6069, 6076, 6078 
(2004).

A 60 percent evaluation will be assigned in the following 
situations: (1) corrected visual acuity of one eye is to 
20/200 and the other eye is 20/100; (2) corrected visual 
acuity of one eye is to 15/200 and the other eye is to 
20/100; (3) corrected visual acuity of one eye is to 10/200 
and the other eye is to 20/100; (4) corrected visual acuity 
of one eye is to 5/200 and the other eye is to 20/100; or (5) 
blindness or anatomical loss of one eye and corrected vision 
in the other eye to 20/100 or 20/70 or 20/100, respectively.  
38 C.F.R. 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076 
(2004).  

A 70 percent evaluation will be assigned in the following 
situations:  (1) corrected visual acuity to 20/200 in both 
eyes; (2) corrected visual acuity in one eye to 10/200 and 
20/200 in the other eye; (3) corrected visual acuity in one 
eye to 5/200 and 20/200 in the other eye; or (4) blindness or 
anatomical loss of one eye and corrected visual acuity to 
20/200 in the other eye.  38 C.F.R. 4.84, Diagnostic Codes, 
6064, 6068, 6072, 6075 (2004).  

A 100 percent evaluation will be assigned in the following 
instances: (1) corrected visual acuity to 5/200, bilaterally; 
(2) blindness in one eye (having only light perception) and 
5/200 in the other eye; (3) anatomical loss of one eye and 
corrected visual acuity to 5/200 in the other eye; (4) 
blindness in both eyes having only light perception; or (5) 
anatomical loss of both eyes.  38 C.F.R. § 4.84, Diagnostic 
Codes 6061, 6062, 6063, 6067, and 6071 (2004).  

III.  Analysis

The Board finds that an evaluation in excess of 10 percent 
for bilateral macular disturbance with chorioretinitis from 
June 1, 2001 to March 6, 2003 is not warranted.  In reaching 
the foregoing conclusion, the Board notes that the evidence 
does not reflect that the veteran's best visual acuity at 
distance for the time period in question would warranted a 20 
percent, or greater, disability rating.  In this regard, the 
veteran's worst distant visual acuity during this time period 
was 20/40 and 20/60+2 in the right eye and left eye, 
respectively.  

The Board finds that an evaluation in excess of 20 percent 
for bilateral macular disturbance with chorioretinitis from 
March 6, 2003 to August 18, 2003 is not warranted.  Upon 
private evaluation on March 7, 2003, the veteran's best 
visual acuity at a distance was 20/60 and 20/50 in the right 
eye and left eye, respectively.  There is no other evidence 
during this time period which would warrant a 30 percent or 
higher disability rating.  

The Board finds that an evaluation in excess of 40 percent 
for bilateral macular disturbance with chorioretinitis from 
August 18, 2003 to September 5, 2003 is not warranted.  The 
veteran's best distance visual acuity during this time period 
was 20/70 and 20/150 in the right eye and left eye, 
respectively.  Thus, there is no medical evidence 
demonstrating any worse distant visual acuity which would 
warrant a 50 percent or higher rating during this time 
period.  

The Board finds that an evaluation in excess of 70 percent 
for bilateral macular disturbance with chorioretinitis from 
September 5, 2003 is not warranted.  The best distant visual 
acuity during this time period was 20/200 in each eye.  There 
is no medical evidence demonstrating any worse distant visual 
acuity which would warrant a 100 percent rating during this 
time period.  Indeed, upon evaluation by VA in May 2004 VA, 
the veteran's best corrected visual acuity at a distance was 
20/50 and 20/100 in the right eye and left eye, 
respectively.)

The Board also notes that the veteran's visual fields were 
normal upon examination and have not been shown to have been 
affected by the service-connected bilateral macular 
disturbance with chorioretinitis.  In addition, there is no 
evidence of diplopia due to service-connected disability 
found on clinical evaluation.  Accordingly, higher 
evaluations based on impairment of visual fields or diplopia 
are not warranted.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6080 and 6090 (2004). 

Overall, as the evidence does not demonstrate impairment of 
visual acuity to warrant higher initial ratings during any of 
the time periods in question, the preponderance of evidence 
is against that claims.  Fenderson, supra.  The benefit-of-
the-doubt doctrine does not apply, and the claims must be 
denied.  

IV.  Extraschedular Evaluation

Although the veteran has described having functional loss as 
a result of his service-connected bilateral macular 
degeneration with chorioretinitis, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2004).  The current 
evidence of record does not demonstrate that the veteran's 
bilateral macular degeneration with chorioretinitis has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that his bilateral eye disability could have an 
adverse effect on his employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

V.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA, among 
other things, modified VA's duties to notify and assist 
claimants by amending 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and adding 
38 U.S.C.A. § 5103A ("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by an April 2004 letter, a May 2003 
statement of the case and a February 2005 supplemental 
statement of the case of the evidence needed to substantiate 
the claims on appeal.  The RO informed the veteran that to 
prevail on his claims, he needed to submit evidence 
demonstrating that his service-connected bilateral macular 
disturbance with chorioretinitis had increased in severity 
(i.e., x-rays, laboratory tests and physical or clinical 
findings.)  The letter also advised the veteran of what was 
required of him and that VA must make reasonable efforts to 
assist him in getting evidence, including medical records, 
employment records, or records from Federal agencies.  The 
veteran was told that it was his responsibility to see that 
VA had all records not in possession by a Federal agency, 
presumably including all in his possession.  Thus, the RO has 
satisfied the requirement to notify the claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, would be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  (Although the notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  This is especially so given that in March 2004, 
the Board remanded the veteran's claim to the RO in order to 
provide the veteran a current VA examination of his service-
connected bilateral macular disturbance with chorioretinitis.  
This examination was provided in May 2004.  Furthermore, 
private and VA treatment records have been obtained and 
associated with the claims file with regard to the instant 
claims.  In light of the foregoing, the Board is therefore 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the veteran.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral macular disturbance with chorioretinitis, from June 
1, 2001, to March 6, 2003 is denied. 

Entitlement to an evaluation greater than 20 percent for 
bilateral macular disturbance with chorioretinitis, from 
March 6, 2003, to August 18, 2003 is denied.

Entitlement to an evaluation greater than 40 percent for 
bilateral macular disturbance with chorioretinitis, from 
August 18, 2003, to September 5, 2003 is denied.

Entitlement to an evaluation greater than 70 percent, from 
September 5, 2003 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


